Exhibit 10.4

COMPLETION GUARANTY

COMPLETION GUARANTY, dated as of July 14, 2006 (this “Guaranty”), made by MAUI
LAND & PINEAPPLE COMPANY, INC., a Hawaii Corporation, having an address at 120
Kane Street, Kapalua, Maui, Hawaii 96732 (“ML&P”); THE RITZ-CARLTON DEVELOPMENT
COMPANY, INC., a Delaware corporation, having an office at 6649 Westwood
Boulevard, Suite 500, Orlando, Florida 32821 (“Ritz-Carlton”); and EXCLUSIVE
RESORTS DEVELOPMENT COMPANY, LLC, a Delaware limited liability company, having
an address at 1530 16th Street, Suite 500, Denver, Colorado 80202  (“Exclusive
Resorts”; ML&P, Ritz Carlton and Exclusive Resorts being referred to herein
individually as a “Guarantor” and collectively as “Guarantors”), in favor of
LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation, having an office at 399
Park Avenue, New York, New York 10022 (“Lender”).

W I T N E S S E T H:

WHEREAS, Lender is concurrently herewith making a loan to KAPALUA BAY, LLC, a
Delaware limited liability company (“Borrower”), in the maximum principal amount
of THREE HUNDRED SEVENTY MILLION AND 00/100 DOLLARS ($370,000,000.00) (the
“Loan”) secured by a mortgage on certain real property and improvements more
particularly described on Exhibits A-1 and A-2 hereto (the “Real Property”);

WHEREAS, the Loan (i) has been made in accordance with the terms of a
construction loan agreement, dated as of the date hereof, between Borrower and
Lender (the “Loan Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings ascribed thereto in the Loan Agreement), (ii) is
evidenced by the Note and (iii) is secured by the Mortgage (the Loan Agreement,
the Note, the Mortgage and the other documents and instruments executed by
Borrower or Guarantor and delivered in connection with the Loan being
collectively referred to herein as the “Loan Documents”);

WHEREAS, Guarantor shall derive substantial economic benefit from the Loan; and

WHEREAS, as a material condition to making the Loan, Lender requires that
Guarantor, and Guarantor has agreed, to guaranty the Guaranteed Obligations
(hereinafter defined).

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor agrees as follows:


1.               EACH GUARANTOR, SEVERALLY, HEREBY ABSOLUTELY AND
UNCONDITIONALLY GUARANTEES TO LENDER THAT IF BORROWER FAILS TO COMPLETE THE
CONSTRUCTION IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE LOAN AGREEMENT,
OR AN EVENT OF DEFAULT OCCURS, GUARANTOR SHALL:


(A)           SUBJECT TO THE PROVISIONS OF SECTION 3 BELOW, CAUSE TO BE
PERFORMED, CONSTRUCTED, ERECTED, INSTALLED AND FULLY COMPLETED, FREE AND CLEAR
OF LIENS FOR LABOR OR MATERIALS, THE IMPROVEMENTS AND ALL OTHER WORK
CONTEMPLATED OR REQUIRED TO BE COMPLETED PURSUANT TO THE LOAN DOCUMENTS, ALL IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE LOAN DOCUMENTS ON OR BEFORE THE
COMPLETION DATE, TIME BEING OF THE ESSENCE;

1


--------------------------------------------------------------------------------


 


(B)           FULLY REIMBURSE LENDER FOR ANY AND ALL SUMS ACTUALLY EXPENDED BY
LENDER TO PAY OR DISCHARGE ANY LIENS FOR LABOR OR MATERIALS ENTERED OR FILED
AGAINST THE REAL PROPERTY OR THE PROJECT, INCLUDING, WITHOUT LIMITATION, ANY AND
ALL COSTS, DAMAGES, EXPENSES AND REASONABLE ATTORNEYS’ FEES THAT LENDER MAY
SUFFER OR INCUR BY REASON THEREOF;


(C)           FULLY REIMBURSE LENDER FOR ANY AND ALL SUMS ACTUALLY EXPENDED BY
LENDER FOR OR TOWARD THE COMPLETION OF THE PROJECT (INCLUDING HARD COSTS AND
SOFT COSTS) IN EXCESS OF THE UNDISBURSED PRINCIPAL BALANCE OF THE LOAN IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE LOAN DOCUMENTS AS A RESULT OF
THE FAILURE BY BORROWER OR GUARANTOR TO PROSECUTE THE CONSTRUCTION DILIGENTLY
AND COMPLETE THE SAME ON OR BEFORE THE COMPLETION DATE; AND


(D)           FULLY INDEMNIFY, DEFEND AND HOLD LENDER HARMLESS FROM AND AGAINST
ANY AND ALL ACTUAL COSTS, CLAIMS, ACTIONS, CAUSES OF ACTION, LIABILITIES,
EXPENSES OR LOSSES OF WHATSOEVER KIND OR NATURE, INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEY’S FEES AND COURT COSTS, RESULTING OR ARISING FROM ANY
FAILURE BY BORROWER OR GUARANTOR (1)  TO PROSECUTE THE CONSTRUCTION OF THE
PROJECT PURSUANT TO THE LOAN AGREEMENT, OR (2) TO COMPLETE THE PROJECT ON OR
BEFORE THE COMPLETION DATE (COLLECTIVELY, “LOSSES”).

The liabilities of Guarantor under this Section shall not be limited by the
amount of the Loan, but shall be determined solely by the cost of completion of
the Construction and the performance of the other undertakings set forth in this
Section.


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN NO EVENT SHALL (I)
ML&P BE LIABLE FOR AN AMOUNT IN EXCESS OF FIFTY ONE PERCENT (51%) OF THE SUMS
DUE TO LENDER HEREUNDER, (II) RITZ-CARLTON BE LIABLE FOR AN AMOUNT IN EXCESS OF
THIRTY-FOUR PERCENT (34%) OF THE SUMS DUE TO LENDER HEREUNDER OR (III) EXCLUSIVE
RESORTS BE LIABLE FOR AN AMOUNT IN EXCESS OF FIFTEEN PERCENT (15%) OF THE SUMS
DUE TO LENDER HEREUNDER.


2.               IF GUARANTOR UNDERTAKES TO COMPLETE THE IMPROVEMENTS IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 1(A) ABOVE, LENDER SHALL MAKE ADVANCES
TO GUARANTOR OF THE UNDISBURSED PORTION OF THE LOAN ALLOCATED TO THE COSTS OF
CONSTRUCTION, UPON GUARANTOR’S SATISFACTION OF THE CONDITIONS TO THE MAKING OF
ADVANCES SET FORTH IN THE LOAN AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE
CONDITION REQUIRING THAT THERE BE NO EVENT OF DEFAULT BY BORROWER) AND DELIVERY
OF A REQUISITION EXECUTED BY BORROWER AND GUARANTOR TO LENDER; PROVIDED,
HOWEVER, THAT AS A CONDITION TO MAKING AN ADVANCE TO GUARANTOR, GUARANTOR SHALL
NOT BE OBLIGATED TO CURE EVENTS OF DEFAULT OTHER THAN (A) MONETARY EVENTS OF
DEFAULT (PROVIDED THAT FAILURE TO PAY ANY AMOUNTS DUE AFTER AN ACCELERATION
SHALL NOT BE DEEMED A MONETARY EVENT OF DEFAULT FOR THIS PURPOSE), (B) EVENTS OF
DEFAULT SET FORTH IN CLAUSES 20.1(G), (H), (J), (K), (L), AND (M) OF THE LOAN
AGREEMENT, (C) DUE TO A GUARANTOR’S OR BORROWER’S FAILURE TO PROVIDE FINANCIAL
STATEMENTS IN ACCORDANCE WITH THE LOAN DOCUMENTS AND (D) DUE TO FRAUD. 
GUARANTOR SHALL NOT BE OBLIGATED TO CONTINUE TO PURSUE COMPLETION OF THE
IMPROVEMENTS DURING ANY PERIOD THAT LENDER HAS STOPPED FUNDING ADVANCES OF THE
LOAN, PROVIDED HOWEVER THAT IN NO EVENT SHALL GUARANTOR’S LIABILITY UNDER THIS
GUARANTY BE DEEMED TERMINATED OR WAIVED UNTIL THIS GUARANTY HAS BEEN TERMINATED
IN ACCORDANCE WITH SECTION 8 HEREOF.  ALL LOAN PROCEEDS DISBURSED BY LENDER
SHALL BE USED ONLY FOR THE BUDGET LINE ITEMS FOR WHICH SUCH PROCEEDS WERE
DISBURSED, AND GUARANTOR SHALL NOT HAVE THE RIGHT TO REALLOCATE BUDGET LINE
ITEMS EXCEPT AS EXPRESSLY PERMITTED UNDER THE

2


--------------------------------------------------------------------------------



 


LOAN AGREEMENT.  IF GUARANTOR UNDERTAKES TO COMPLETE THE IMPROVEMENTS AS
PROVIDED ABOVE, GUARANTOR SHALL COMPLY WITH ALL OF THE REQUIREMENTS OF THE LOAN
DOCUMENTS RELATING TO THE CONSTRUCTION, INCLUDING, WITHOUT LIMITATION, THE
OBLIGATION TO MAKE ANY DEFICIENCY DEPOSIT REQUIRED UNDER THE LOAN AGREEMENT.  IF
GUARANTOR FAILS TO COMPLY WITH SUCH REQUIREMENTS, AFTER THE EXPIRATION OF ANY
APPLICABLE NOTICE AND CURE PERIODS SET FORTH IN THE LOAN DOCUMENTS, LENDER SHALL
HAVE NO FURTHER OBLIGATION TO DISBURSE TO GUARANTOR THE UNDISBURSED PORTION OF
THE LOAN ALLOCATED TO THE COSTS OF CONSTRUCTION AND IF LENDER THEN EXERCISES ITS
RIGHT UNDER SECTION 21.1 OF THE LOAN AGREEMENT TO TAKE POSSESSION OF THE PROJECT
AND COMPLETE THE CONSTRUCTION, THE PROVISIONS OF SECTION 3 OF THIS GUARANTY
SHALL APPLY.  ANY PORTION OF THE LOAN DISBURSED TO GUARANTOR PURSUANT TO THIS
SECTION SHALL CONSTITUTE AN ADVANCE TO BORROWER UNDER THE NOTE AND BECOME PART
OF THE DEBT.


3.               NOTWITHSTANDING THE PROVISIONS OF SECTION 2 ABOVE, IF LENDER
EXERCISES ITS RIGHT UNDER SECTION 21.1 OF THE LOAN AGREEMENT TO TAKE POSSESSION
OF THE PROJECT AND COMPLETE THE CONSTRUCTION IN ACCORDANCE WITH THE LOAN
DOCUMENTS UPON ANY GUARANTOR’S FAILURE TO PROMPTLY COMPLY WITH THE PROVISIONS OF
SECTION 1(A) ABOVE, SUBJECT TO ANY CHANGES TO THE PLANS AND SPECIFICATIONS THAT
MAY BE REQUIRED BY APPLICABLE LAW OR ARE OTHERWISE DEFECTIVE, AND TO USE THE
UNDISBURSED PORTION OF THE LOAN (OR, IF THE LOAN HAS BEEN DISCHARGED, AN AMOUNT
EQUAL TO THE UNDISBURSED PRINCIPAL BALANCE OF THE LOAN AS OF THE DATE LENDER
TAKES POSSESSION), GUARANTOR SHALL NOT HAVE THE RIGHT TO COMPLETE THE
IMPROVEMENTS, BUT SHALL REMAIN LIABLE FOR ALL OTHER OBLIGATIONS UNDER THIS
GUARANTY, INCLUDING, WITHOUT LIMITATION, THE OBLIGATION TO MAKE ANY DEFICIENCY
DEPOSIT.  NOTHING CONTAINED IN THIS SECTION, HOWEVER, SHALL REQUIRE LENDER TO
ADVANCE ALL OF THE UNDISBURSED PORTION OF THE LOAN (OR EQUIVALENT AMOUNT THEREOF
IF THE LOAN HAS BEEN DISCHARGED) BEFORE REQUIRING GUARANTOR TO PAY TO LENDER ANY
DEFICIENCY DEPOSIT REQUIRED HEREUNDER.


4.               GUARANTOR HEREBY ABSOLUTELY AND UNCONDITIONALLY GUARANTEES TO
LENDER THAT IF AT ANY TIME THE LOAN IS NOT “IN BALANCE” AS REQUIRED UNDER
SECTION 12.1 OF THE LOAN AGREEMENT, GUARANTOR SHALL PAY TO LENDER THE DEFICIENCY
DEPOSIT REQUIRED FOR THE LOAN TO BE “IN BALANCE” WITHIN TWENTY (20) DAYS AFTER
WRITTEN REQUEST FOR SUCH DEFICIENCY DEPOSIT HAS BEEN MADE BY LENDER TO
GUARANTOR.  GUARANTOR’S OBLIGATION UNDER THIS SECTION 4 TO PAY ANY DEFICIENCY
DEPOSIT REQUIRED TO BE PAID UNDER THE LOAN AGREEMENT SHALL BE AN OBLIGATION
CONTEMPORANEOUS WITH BORROWER’S OBLIGATION TO PAY SAME, AND GUARANTOR WAIVES ANY
RIGHT TO RECEIVE NOTICE DEMANDING PAYMENT OF ANY DEFICIENCY DEPOSIT.  GUARANTOR
WAIVES ANY RIGHT TO REQUIRE OR COMPEL LENDER, PRIOR TO EXERCISING ITS RIGHTS
HEREUNDER, TO FIRST PROCEED AGAINST BORROWER FOR PAYMENT OF ANY DEFICIENCY
DEPOSIT.  THE LIABILITIES OF GUARANTOR UNDER THIS SECTION 4 SHALL NOT BE LIMITED
BY THE AMOUNT OF THE LOAN, BUT SHALL BE DETERMINED SOLELY BY THE AMOUNT OF
DEFICIENCY DEPOSITS REQUIRED TO KEEP THE LOAN “IN BALANCE” AS DETERMINED BY
LENDER IN ACCORDANCE WITH THE LOAN AGREEMENT.


5.               THE PAYMENT, COMPLIANCE AND PERFORMANCE OBLIGATIONS GUARANTEED
BY GUARANTOR PURSUANT TO SECTIONS 1 THROUGH 4 ABOVE ARE HEREINAFTER COLLECTIVELY
REFERRED TO AS THE “GUARANTEED OBLIGATIONS”.


6.               GUARANTOR HEREBY WAIVES: (A) NOTICE OF ACCEPTANCE OF THIS
GUARANTY BY LENDER AND OF PRESENTMENT, DEMAND, PROTEST, NOTICE OF PROTEST AND OF
DISHONOR, NOTICE OF DEFAULT AND, EXCEPT FOR THE NOTICES SET FORTH HEREIN, ALL
OTHER NOTICES OF EVERY KIND OR NATURE NOW OR

3


--------------------------------------------------------------------------------



 


HEREAFTER PROVIDED BY AGREEMENT OR AVAILABLE AT LAW; (B) THE PLEADING OF ANY
STATUTE OF LIMITATIONS AS A DEFENSE TO THE OBLIGATIONS HEREUNDER; AND (C) ANY
RIGHT TO REQUIRE OR COMPEL LENDER, PRIOR TO EXERCISING ITS RIGHTS HEREUNDER TO
FIRST PROCEED AGAINST BORROWER OR ANY SECURITY FOR THE LOAN, OR TO PURSUE ANY
OTHER REMEDY AVAILABLE TO LENDER.  LENDER’S FAILURE TO EXERCISE, OR DELAY IN
EXERCISING, ANY RIGHT OR POWER HEREUNDER SHALL NOT OPERATE AS A WAIVER THEREOF,
NOR SHALL ANY SINGLE OR PARTIAL EXERCISE BY LENDER OF ANY RIGHT, REMEDY OR POWER
HEREUNDER PRECLUDE ANY OTHER OR FUTURE EXERCISE OF ANY OTHER RIGHT, REMEDY OR
POWER.  GUARANTOR ACKNOWLEDGES THAT LENDER MAY SEEK RECOVERY OF THE GUARANTEED
OBLIGATIONS FROM GUARANTOR WITH THE SAME FORCE AND EFFECT AS IF GUARANTOR WERE
PRIMARY OBLIGOR UNDER THE NOTE AND THE OTHER LOAN DOCUMENTS.


7.               GUARANTOR FURTHER AGREES THAT THE VALIDITY OF THIS GUARANTY AND
THE OBLIGATIONS OF GUARANTOR HEREUNDER SHALL IN NO WAY BE TERMINATED, AFFECTED
OR IMPAIRED BY REASON OF: (A) THE ASSERTION BY LENDER OF ANY RIGHTS OR REMEDIES
WHICH IT MAY HAVE UNDER OR WITH RESPECT TO THE NOTE OR THE OTHER LOAN DOCUMENTS
AGAINST ANY PERSON OBLIGATED THEREUNDER OR AGAINST THE OWNER OF THE PROJECT; (B)
ANY FAILURE TO FILE OR RECORD ANY OF THE LOAN DOCUMENTS OR TO TAKE OR PERFECT
ANY SECURITY INTENDED TO BE PROVIDED THEREBY; (C) THE RELEASE OR EXCHANGE OF THE
REAL PROPERTY OR ANY OTHER COLLATERAL FOR THE LOAN; PROVIDED THAT THIS GUARANTY
SHALL NOT, WITHOUT THE PRIOR CONSENT OF THE PRINCIPALS, COVER OR PERTAIN TO ANY
LOSSES ATTRIBUTABLE TO SUCH RELEASED COLLATERAL AND ARISING FROM AND AFTER THE
RELEASE OF SUCH RELEASED OR EXCHANGED COLLATERAL; (D) THE COMMENCEMENT OF A CASE
UNDER THE BANKRUPTCY CODE BY OR AGAINST ANY PERSON OBLIGATED UNDER THE NOTE OR
THE OTHER LOAN DOCUMENTS; OR (E) ANY PAYMENT MADE ON THE DEBT OR ANY OTHER
INDEBTEDNESS ARISING UNDER THE NOTE OR THE OTHER LOAN DOCUMENTS, WHETHER MADE BY
BORROWER OR GUARANTOR OR ANY OTHER PERSON, WHICH IS REQUIRED TO BE REFUNDED
PURSUANT TO ANY BANKRUPTCY OR INSOLVENCY LAW; IT BEING UNDERSTOOD THAT NO
PAYMENT SO REFUNDED SHALL BE CONSIDERED AS A PAYMENT OF ANY PORTION OF THE DEBT,
NOR SHALL IT HAVE THE EFFECT OF REDUCING THE LIABILITY OF GUARANTOR HEREUNDER. 
IT IS FURTHER UNDERSTOOD THAT IF BORROWER SHALL HAVE TAKEN ADVANTAGE OF, OR BE
SUBJECT TO THE PROTECTION OF, ANY PROVISION OF THE BANKRUPTCY CODE, THE EFFECT
OF WHICH IS TO PREVENT OR DELAY LENDER FROM TAKING ANY REMEDIAL ACTION AGAINST
BORROWER, INCLUDING THE EXERCISE OF ANY OPTION LENDER HAS TO DECLARE THE DEBT
DUE AND PAYABLE ON THE HAPPENING OF ANY DEFAULT OR EVENT BY WHICH, UNDER THE
TERMS OF THE LOAN DOCUMENTS, THE DEBT SHALL BECOME DUE AND PAYABLE, LENDER MAY,
AS AGAINST GUARANTOR, NEVERTHELESS, DECLARE THE GUARANTEED OBLIGATIONS DUE AND
PAYABLE AND ENFORCE ANY AND ALL OF ITS RIGHTS AND REMEDIES PROVIDED FOR HEREIN.


8.               GUARANTOR FURTHER AGREES (A) THAT THIS GUARANTY SHALL REMAIN
AND CONTINUE IN FULL FORCE AND EFFECT, NOTWITHSTANDING ANY MODIFICATION,
EXTENSION OR RENEWAL OF THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS AND (B) THAT
LENDER SHALL NOT BE UNDER A DUTY TO PROTECT, SECURE OR INSURE ANY SECURITY OR
LIEN PROVIDED BY THE LOAN DOCUMENTS OR OTHER COLLATERAL FOR THE LOAN.  THIS
GUARANTY SHALL TERMINATE UPON THE EARLIER TO OCCUR OF (I) COMPLETE PAYMENT OF
THE DEBT, OR (II) ISSUANCE OF A FINAL CERTIFICATE OF OCCUPANCY FOR ALL
COMPONENTS OF THE PROJECT AND PAYMENT OF ALL AMOUNTS THEN DUE AND OWING BY
GUARANTOR UNDER THIS GUARANTY.


9.               ANY INDEBTEDNESS OF BORROWER TO GUARANTOR NOW OR HEREAFTER
EXISTING (INCLUDING, WITHOUT LIMITATION, ANY RIGHTS OF SUBROGATION GUARANTOR MAY
HAVE AS A RESULT OF ANY PAYMENT UNDER THIS GUARANTY), TOGETHER WITH ANY INTEREST
THEREON, SHALL BE, AND SUCH

4


--------------------------------------------------------------------------------



 


INDEBTEDNESS IS HEREBY, DEFERRED, POSTPONED AND SUBORDINATED TO THE PRIOR
PAYMENT IN FULL OF THE DEBT.  UNTIL PAYMENT IN FULL OF THE DEBT (AND INCLUDING
INTEREST ACCRUING ON THE NOTE AFTER THE COMMENCEMENT OF A PROCEEDING BY OR
AGAINST BORROWER UNDER THE BANKRUPTCY CODE WHICH INTEREST THE PARTIES AGREE
SHALL REMAIN A CLAIM THAT IS PRIOR AND SUPERIOR TO ANY CLAIM OF GUARANTOR
NOTWITHSTANDING ANY CONTRARY PRACTICE, CUSTOM OR RULING IN CASES UNDER THE
BANKRUPTCY CODE GENERALLY), GUARANTOR AGREES NOT TO ACCEPT ANY PAYMENT OR
SATISFACTION OF ANY KIND OF INDEBTEDNESS OF BORROWER TO GUARANTOR (EXCEPT UNDER
THE MARKETING AGREEMENTS, THAT CERTAIN TECHNICAL SERVICES AGREEMENT DATED
SEPTEMBER 1, 2004 BETWEEN BORROWER AND RITZ-CARLTON, THAT CERTAIN PROJECT
DEVELOPMENT MANAGEMENT AGREEMENT DATED OCTOBER 1, 2004, BETWEEN BORROWER AND
RITZ-CARLTON AND THAT CERTAIN ENTITLEMENT SERVICES LETTER AGREEMENT DATED AUGUST
16, 2005 BETWEEN BORROWER AND KAPALUA LAND COMPANY) AND HEREBY ASSIGNS SUCH
INDEBTEDNESS TO LENDER, INCLUDING THE RIGHT TO FILE PROOF OF CLAIM AND TO VOTE
THEREON IN CONNECTION WITH ANY SUCH PROCEEDING UNDER THE BANKRUPTCY CODE,
INCLUDING THE RIGHT TO VOTE ON ANY PLAN OF REORGANIZATION.


10.             GUARANTOR HEREBY INDEMNIFIES LENDER FROM AND AGAINST ANY AND ALL
CLAIMS, LOSSES, DAMAGES AND LIABILITIES GROWING OUT OF OR RESULTING FROM THIS
GUARANTY (INCLUDING, WITHOUT LIMITATION, ENFORCEMENT OF THIS GUARANTY), EXCEPT
CLAIMS, LOSSES, DAMAGES OR LIABILITIES RESULTING FROM LENDER’S GROSS NEGLIGENCE
AND WILLFUL MISCONDUCT.  GUARANTOR WILL UPON WRITTEN DEMAND PAY TO LENDER THE
AMOUNT OF ANY AND ALL ACTUAL EXPENSES, INCLUDING THE REASONABLE FEES AND
EXPENSES OF ITS COUNSEL AND OF ANY EXPERTS AND AGENTS, WHICH LENDER MAY INCUR IN
CONNECTION WITH (1) ANY AMENDMENT TO THIS GUARANTY, (2) THE ADMINISTRATION OF
THIS GUARANTY, (3) THE EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS OF LENDER
UNDER THIS GUARANTY, OR (4) THE FAILURE BY GUARANTOR TO PERFORM OR OBSERVE ANY
OF THE PROVISIONS OF THIS GUARANTY.


11.             TO INDUCE LENDER TO EXECUTE THE LOAN DOCUMENTS AND TO MAKE THE
LOAN AND PERFORM ITS OBLIGATIONS THEREUNDER, EACH GUARANTOR, IN RESPECT OF
ITSELF, SEVERALLY, HEREBY REPRESENTS AND WARRANTS TO LENDER AS FOLLOWS:


(I)            GUARANTOR IS AND ALWAYS HAS BEEN A DULY ORGANIZED AND VALIDLY
EXISTING LIMITED LIABILITY COMPANY OR CORPORATION, AS THE CASE MAY BE, DULY
ORGANIZED OR INCORPORATED UNDER THE LAWS OF THE STATE OF ITS FORMATION OR
INCORPORATION, AS THE CASE MAY BE.


(II)           GUARANTOR HAS FULL POWER AND AUTHORITY TO EXECUTE, DELIVER AND
PERFORM THIS GUARANTY, AND SUCH EXECUTION, DELIVERY AND PERFORMANCE HAVE BEEN
DULY AUTHORIZED BY ALL REQUISITE ACTION ON THE PART OF GUARANTOR.


(III)          NO CONSENT, APPROVAL OR AUTHORIZATION OF OR DECLARATION,
REGISTRATION OR FILING WITH ANY GOVERNMENTAL AUTHORITY OR NONGOVERNMENTAL
PERSON, INCLUDING ANY CREDITOR, PARTNER, OR MEMBER OF GUARANTOR, IS REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS GUARANTY THAT
HAS NOT BEEN OBTAINED OR WAIVED.


(IV)          THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS GUARANTY WILL NOT
CONSTITUTE A BREACH OR DEFAULT UNDER ANY OTHER MATERIAL AGREEMENT TO WHICH
GUARANTOR IS A PARTY OR MAY BE BOUND.

5


--------------------------------------------------------------------------------



 


(V)           THERE IS NO DEFAULT UNDER THIS GUARANTY, OR ANY OF THE OTHER LOAN
DOCUMENTS, NOR ANY CONDITION WHICH, AFTER NOTICE OR THE PASSAGE OF TIME OR BOTH,
WOULD CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT UNDER SAID DOCUMENTS.


(VI)          GUARANTOR IS SOLVENT, AND NO BANKRUPTCY, REORGANIZATION,
INSOLVENCY OR SIMILAR PROCEEDING UNDER ANY STATE OR FEDERAL LAW WITH RESPECT TO
GUARANTOR HAS BEEN INITIATED.


(VII)         NEITHER GUARANTOR NOR ANY PERSON HOLDING A DIRECT OR INDIRECT
INTEREST IN BORROWER OR GUARANTOR, AS THE CASE MAY BE, IS (OR WILL BE) A PERSON
WITH WHOM LENDER IS RESTRICTED FROM DOING BUSINESS UNDER OFAC (INCLUDING PERSONS
NAMED ON OFAC’S SPECIALLY DESIGNATED AND BLOCKED PERSONS LIST) OR UNDER ANY
STATUTE, EXECUTIVE ORDER (INCLUDING THE SEPTEMBER 24, 2001, EXECUTIVE ORDER
BLOCKING PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN
TO COMMIT, OR SUPPORT TERRORISM), OR OTHER GOVERNMENTAL ACTION AND IS NOT AND
SHALL NOT KNOWINGLY ENGAGE IN ANY DEALINGS OR TRANSACTIONS OR OTHERWISE BE
ASSOCIATED WITH SUCH PERSONS.  IN ADDITION, GUARANTOR HEREBY AGREES TO PROVIDE
LENDER WITH ANY ADDITIONAL INFORMATION THAT LENDER DEEMS NECESSARY FROM TIME TO
TIME IN ORDER TO ENSURE COMPLIANCE WITH ALL LAWS CONCERNING MONEY LAUNDERING AND
SIMILAR ACTIVITIES.


(VIII)        GUARANTOR HAS DISCLOSED TO LENDER ALL MATERIAL FACTS AND HAS NOT
FAILED TO DISCLOSE ANY MATERIAL FACT THAT COULD CAUSE ANY REPRESENTATION OR
WARRANTY MADE HEREIN TO BE MATERIALLY MISLEADING.


(IX)           EACH OF THE REPRESENTATIONS AND WARRANTIES MADE BY GUARANTOR
HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS IS TRUE, COMPLETE AND CORRECT IN
ALL MATERIAL RESPECTS AS OF THE DATE MADE.


12.             [INTENTIONALLY DELETED].


13.             THE PROVISIONS OF ARTICLE 23 OF THE LOAN AGREEMENT ARE HEREBY
INCORPORATED BY REFERENCE, EXCEPT THAT ALL REFERENCES TO “BORROWER” THEREIN
SHALL BE DEEMED TO BE “GUARANTOR” AND GUARANTOR’S ADDRESS SET FORTH IN THE FIRST
PARAGRAPH OF THIS GUARANTY SHALL BE ITS ADDRESS FOR SERVICE OF PROCESS.  ALL
NOTICES UNDER THIS GUARANTY SHALL BE PROVIDED TO ALL GUARANTORS AND LENDER.


14.             THIS GUARANTY CONSTITUTES THE ENTIRE AGREEMENT BETWEEN GUARANTOR
AND LENDER WITH RESPECT TO THE MATTERS REFERRED TO HEREIN, AND NO MODIFICATION
OR WAIVER OF ANY OF THE TERMS HEREOF SHALL BE EFFECTIVE UNLESS IN WRITING,
SIGNED BY ALL PARTIES HERETO.


15.             THIS GUARANTY SHALL INURE TO THE BENEFIT OF LENDER AND ANY
SUBSEQUENT HOLDER OF THE LOAN DOCUMENTS AND SHALL BIND GUARANTOR AND ITS
RESPECTIVE HEIRS, SUCCESSORS AND ASSIGNS.


16.             THIS GUARANTY SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK.

6


--------------------------------------------------------------------------------



 


17.           SUBMISSION TO JURISDICTION.  WITH RESPECT TO ANY SUIT, ACTION OR
PROCEEDINGS RELATING TO THIS GUARANTY (EACH, A “PROCEEDING”), GUARANTORS
IRREVOCABLY (A) SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY STATE COURT
SITTING IN THE ISLAND AND COUNTY OF MAUI, HAWAII, FEDERAL COURT SITTING IN THE
STATE OF HAWAII, OR STATE OR FEDERAL COURT SITTING IN NEW YORK COUNTY, NEW YORK,
AND (B) WAIVE ANY OBJECTION WHICH THEY MAY HAVE AT ANY TIME TO THE LAYING OF
VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT ANY
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVE THE RIGHT
TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER SUCH PARTY.  NOTHING IN THIS GUARANTY SHALL PRECLUDE LENDER
FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR WILL THE BRINGING OF A
PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE BRINGING OF A
PROCEEDING IN ANY OTHER JURISDICTION.  GUARANTORS FURTHER AGREE AND CONSENT
THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER
APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY PROCEEDING IN ANY STATE COURT
SITTING IN THE ISLAND AND COUNTY OF MAUI, HAWAII, FEDERAL COURT SITTING IN THE
STATE OF HAWAII, OR STATE OR FEDERAL COURT SITTING IN NEW YORK COUNTY, NEW YORK,
MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED
TO GUARANTORS AT THE ADDRESSES INDICATED ABOVE, AND SERVICE SO MADE SHALL BE
COMPLETE UPON RECEIPT; EXCEPT THAT IF GUARANTORS SHALL REFUSE TO ACCEPT
DELIVERY, SERVICE SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL
HAVE BEEN SO MAILED.


18.           NON-WAIVER.  NEITHER FAILURE NOR DELAY ON LENDER’S PART IN
INSISTING UPON STRICT PERFORMANCE OF ANY TERM, CONDITION, COVENANT OR AGREEMENT
OR EXERCISING ANY RIGHT, POWER, REMEDY OR PRIVILEGE HEREUNDER, SHALL OPERATE AS
OR CONSTITUTE A WAIVER THEREOF, NOR SHALL A SINGLE OR PARTIAL EXERCISE THEREOF
PRECLUDE ANY OTHER FUTURE EXERCISE, OR THE EXERCISE OF ANY OTHER RIGHT, POWER,
REMEDY OR PRIVILEGE.  BY WAY OF EXAMPLE, AND NOT BY WAY OF LIMITATION, BY
ACCEPTING PAYMENT AFTER THE DUE DATE OF ANY AMOUNT PAYABLE UNDER THIS GUARANTY,
LENDER SHALL NOT BE DEEMED TO HAVE WAIVED ANY RIGHT EITHER TO REQUIRE PROMPT
PAYMENT WHEN DUE OF ALL OTHER AMOUNTS DUE UNDER THIS GUARANTY, OR TO DECLARE A
DEFAULT FOR FAILURE TO EFFECT PROMPT PAYMENT OF ANY SUCH OTHER AMOUNT.


19.           NO CONSENT BY BORROWER SHALL BE REQUIRED FOR ANY ASSIGNMENT OR
REASSIGNMENT OF LENDER’S RIGHTS UNDER THIS GUARANTY TO ANY ASSIGNEE OF LENDER’S
INTEREST IN THE NOTE OR ANY PART THEREOF.  ALL REFERENCES TO “LENDER” HEREUNDER
SHALL BE DEEMED TO INCLUDE SUCH SUCCESSORS AND ASSIGNS OF LENDER.


20.           WHEREVER POSSIBLE, EACH PROVISION OF THIS GUARANTY SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAWS,
BUT IF ANY PROVISION OF THIS GUARANTY SHALL BE PROHIBITED BY OR INVALID UNDER
APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION
OR THE REMAINING PROVISIONS OF THIS GUARANTY.

7


--------------------------------------------------------------------------------



 


21.           TO THE FULLEST EXTENT PERMITTED BY LAW, GUARANTORS HEREBY
IRREVOCABLY WAIVE TRIAL BY JURY IN ANY ACTION, COUNTERCLAIM OR JUDICIAL
PROCEEDING BROUGHT BY BORROWER OR LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR IN CONNECTION WITH THIS
INSTRUMENT, THE LOAN, THE LOAN DOCUMENTS, AND ANY ACTS OR OMISSIONS OF
GUARANTORS IN CONNECTION THEREWITH.


22.             THIS GUARANTY MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND
BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME GUARANTY.

[The next page is the signature page]

8


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date of this Guaranty.

 

 

 

MAUI LAND & PINEAPPLE COMPANY,
INC.,

 

 

a Hawaii corporation

 

 

 

 

 

 

 

 

By:

/S/ ROBERT WEBBER

 

 

Name:

R. WEBBER

 

 

Title:

       CFO

 

 

 

 

 

 

 

 

THE RITZ-CARLTON DEVELOPMENT
COMPANY, INC., a Delaware corporation

 

 

 

 

 

 

 

 

By:

/S/ WILLIAM T. PHILLIPS

 

 

 

 

 

 

Name:

WILLIAM T. PHILLIPS

 

 

 

 

 

 

Title:

VICE-PRESIDENT

 

 

 

 

 

 

 

 

EXCLUSIVE RESORTS DEVELOPMENT
COMPANY, LLC, a Delaware limited
liability company

 

 

 

 

 

 

 

 

By:

/S/ TODD HARRIS

 

 

 

 

 

 

Name:

TODD HARRIS

 

 

 

 

 

 

Title:

SVP Member Services

 

9


--------------------------------------------------------------------------------